U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2015 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-10196 AFTERMASTER, INC. (FORMERLY STUDIO ONE MEDIA, INC.) (Exact name of Registrant as specified in its charter) DELAWARE 23-2517953 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 6671 Sunset Blvd., Suite 1520 Hollywood, CA 90028 (Address of principal executive offices) (Zip Code) (310) 657-4886 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). xYesoNo (Not required) Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesx No At February 16, 2016, the number of shares outstanding of Common Stock, $0.001 par value, was 99,554,270 shares. 1 AFTERMASTER, INC. INDEX PART I- FINANCIAL INFORMATION PAGE NUMBER Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets– December 31, 2015 (unaudited) and June 30, 2015 3 Condensed Consolidated Statements of Operations - For the three and six months ended December 31, 2015 and 2014 (unaudited) 4 Condensed Consolidated Statements of Cash Flows - For the six months ended December 31, 2015 and 2014 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosure About Market Risks 22 Item 4T. Controls and Procedures 22 PART II- OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Submission of Matters to a Vote of Security Holders 24 Item 5. Other Information 24 Item 6. Exhibits 24 SIGNATURES 25 2 AFTERMASTER, INC. Consolidated Balance Sheets December 31, June 30, (Unaudited) ASSETS Current Assets Cash $ $ Accounts receivable Note receivable Prepaid expenses Total Current Assets Property and equipment, net Intangible assets, net Deposits Available for sale securities - Prepaid expenses, net of current Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable and other accrued expenses $ $ Accrued interest Deferred revenue Accrued Consulting services - related party Lease payable Derivative Liability - Notes payable - related party Notes payable Convertible notes payable - related party, net of discount of $0 and $0, respectively Convertible notes payable, net of discount of $77,473 and $0, respectively Total Current Liabilities Total Liabilities Stockholders' Equity (Deficit) Convertible preferred stock, Series A; $0.001 par value; 100,000 shares authorized, 15,500 shares issued and outstanding 16 16 Convertible preferred stock, Series A-1; $0.001 par value; 3,000,000 shares authorized,1,035,000 and 616,000 shares issued and outstanding, respectively Convertible preferred stock, Series B; $0.001 par value; 200,000 shares authorized, 3,500 shares issued and outstanding 3 3 Convertible preferred stock, Series C; $0.001 par value; 1,000,000 shares authorized, 13,404 shares issued and outstanding 13 13 Convertible preferred stock, Series D; $0.001 par value; 375,000 shares authorized, 130,000 shares issued and outstanding Convertible preferred stock, Series E; $0.001 par value; 1,000,000 shares authorized, 275,000 shares issued and outstanding Convertible preferred stock, Series P; $0.001 par value; 600,000 shares authorized, 86,640 shares issued and outstanding 87 87 Convertible preferred stock, Series S; $0.001 par value; 50,000 shares authorized, -0- shares issued and outstanding - - Common stock, authorized 250,000,000 shares, par value $0.001; 99,554,270 and 95,280,257 shares issued and outstanding, respectively Subscription payable - Additional paid In capital Accumulated other comprehensive income ) - Accumulated Deficit ) ) Total Stockholders' Equity (Deficit) ) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 AFTERMASTER, INC. Consolidated Statements of Operations (Unaudited) For the Three Months Ended For the Six Months Ended December 31, December 31, REVENUES Session Revenues $ - $ $ - $ AfterMaster Revenues Licensing Revenues - - Total Revenues COSTS AND EXPENSES Cost of Revenues (Exclusive of Depreciation and Amortization) Depreciation and Amortization Expense General and Administrative Expenses Total Costs and Expenses Loss from Operations ) Other Expense Interest Expense ) Derivative Expense - ) - ) Change in Fair Value of Derivative - ) ) Gain (Loss) on Extinguishment of Debt - ) Total Other Income (Expense) Income (Loss) Before Income Taxes ) ) ) Income Tax Expense - NET INCOME (LOSS) $ ) $ ) $ $ ) Preferred Stock Accretion and Dividends ) NET INCOME (LOSS) AVAILABLE TO COMMON SHAREHOLDERS $ ) $ ) $ $ ) Basic Income (Loss) Per Share of Common Stock $ ) $ ) $ $ ) Weighted Average Number of Shares Outstanding Diluted Income Per Share of Common Stock $ ) $ ) $ $ ) Diluted Weighted Average Number of Shares Outstanding Other Comprehensive Income, net of tax NET INCOME (LOSS) AVAILABLE TO COMMON SHAREHOLDERS ) ) Unrealized loss on AFS Securities ) - ) - COMPREHENSIVE INCOME (LOSS) $ $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 4 AFTERMASTER, INC. Consolidated Statements of Cash Flows (Unaudited) For the Six Months Ended December 31, OPERATING ACTIVITIES Net Income (Loss) $ $ ) Adjustments to reconcile net income ( loss) to cash from operating activities: Depreciation and amortization Share-based compensation - Common Stock Share-based compensation - warrants Common stock issued for services and rent Common stock issued as incentive with Convertible debt - Common stock issued for preferred dividends Common stock issued to extend the maturity dates on debt - Closing fees - Amortization of debt discount and issuance costs (Gain)/Loss on extinguishment of debt ) Derivative expense - Gain (loss) on derivative ) Licensing Revenue paid for with AFS Securities ) - Changes in Operating Assets and Liabilities: Other receivables ) ) Other assets ) Accounts payable and accrued expenses and deferred revenue Net Cash Used in Operating Activities ) ) INVESTING ACTIVITIES Purchase of property and equipment ) ) Net Cash Used in Investing Activities ) ) FINANCING ACTIVITIES Offering costs for Common shares sold ) - Common Stock issued for cash - A-1 Preferred Stock issued for cash Proceeds from convertible notes payable Repayments of convertible notes payable ) ) Repayments of notes payable - ) Lease Payable ) ) Net Cash Provided by Financing Activities NET INCREASE (DECREASE) IN CASH ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: CASH PAID FOR: Interest $ - $ NON CASH FINANCING ACTIVITIES: Conversion of notes and Interest into common stock $ Conversion of warrants for common stock $ - $ Conversion of preferred stock for common stock $ 50 $ Common Stock and warrants issued for interest $ - $ Derivative Liability $ $ Original Issue Discount $ $ - Initial Derivative Liability $ - $ Conversion of Derivative Liability $ - $ ) Finder’s Fee $ $ - MTM on AFS Securities $ $ - The accompanying notes are an integral part of these consolidated financial statements. 5 AFTERMASTER, INC. Notes to Consolidated Financial Statements June 30, 2015 and December 31, 2015 NOTE 1– CONDENSED FINANCIAL STATEMENTS The accompanying financial statements have been prepared by the Company without audit.In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations, and cash flows at December 31, 2015, and for all periods presented herein, have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted.It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Company's June 30, 2015 audited financial statements.The results of operations for the periods ended December 31, 2015 and 2014 are not necessarily indicative of the operating results for the full years. NOTE 2 – GOING CONCERN The Company's financial statements are prepared using generally accepted accounting principles in the United States of America applicable to a going concern which contemplates the realization of assets and liquidation of liabilities in the normal course of business. The Company has an accumulated deficit of $57,230,155, negative working capital of $2,447,519, and currently has revenues which are insufficient to cover its operating costs, which raises substantial doubt about its ability to continue as a going concern. The Company has not yet established an ongoing source of revenues sufficient to cover its operating costs and allow it to continue as a going concern. The future of the Company as an operating business will depend on its ability to (1) obtain sufficient capital contributions and/or financing as may be required to sustain its operations and (2) to achieve adequate revenues from its MyStudio and AfterMaster businesses. Management's plan to address these issues includes, (a) continued exercise of tight cost controls to conserve cash, (b) obtaining additional financing, (c) placing in service additional studios (d) more widely commercializing the AfterMaster and ProMaster products, and (e) identifying and executing on additional revenue generating opportunities. The ability of the Company to continue as a going concern is dependent upon its ability to successfully accomplish the plans described in the preceding paragraph and eventually secure other sources of financing and attain profitable operations. The accompanying financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. If the Company is unable to obtain adequate capital, it could be forced to cease operations. NOTE 3– SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the dates of the financial statements and the reported amounts of revenue and expenses during the reporting periods. Significant estimates are made in relation to the allowance for doubtful accounts and the fair value of certain financial instruments. Principles of Consolidation The consolidated financial statements include the accounts of AfterMaster, Inc. and its subsidiaries. All significant inter-company accounts and transactions have been eliminated. Investments Investment securities consist of readily marketable equity securities. Unrealized gains or losses on securities classified as available-for-sale are generally recorded in shareholders’ equity. If an available-for-sale security is other than temporarily impaired, the loss is charged to either earnings or shareholders’ equity depending on our intent and ability to retain the security until we recover the full cost basis and the extent of the loss attributable to the creditworthiness of the issuer. Investments in certain companies over which we exert significant influence, but do not control the financial and operating decisions, are accounted for as equity method investments. Notes and Other Receivables Notes and other receivables are stated at amounts management expects to collect. An allowance for doubtful accounts is provided for uncollectible receivables based upon management's evaluation of outstanding accounts receivable at each reporting period considering historical experience and customer credit quality and delinquency status. Delinquency status is determined by contractual terms. Bad debts are written off against the allowance when identified. Fair Value Instruments Cash is the Company’s only financial asset or liability required to be recognized at fair value and is measured using quoted prices for active markets for identical assets (Level 1 fair value hierarchy).The carrying amounts reported in the balance sheets for notes receivable and accounts payable and accrued expenses approximate their fair market value based on the short-term maturity of theseinstruments. 6 The fair value of the Company’s notes payable at December 31, 2015 is approximately $5,315,015.Market prices are not available for the Company’s loans due to related parties or its other notes payable, nor are market prices of similar loans available.The Company determined that the fair value of the notes payable based on its amortized cost basis due to the short term nature and current borrowing terms available to the Company for these instruments. Derivative Liabilities The Company has financial instruments that are considered derivatives or contain embedded features subject to derivative accounting. Embedded derivatives are valued separately from the host instrument and are recognized as derivative liabilities in the Company’s balance sheet. The Company measures these instruments at their estimated fair value and recognizes changes in their estimated fair value in results of operations during the period of change. The Company has a sequencing policy regarding share settlement wherein instruments with the earliest issuance date would be settled first. The sequencing policy also considers contingently issuable additional shares, such as those issuable upon a stock split, to have an issuance date to coincide with the event giving rise to the additional shares. Using this sequencing policy, all instruments convertible into common stock, including warrants and the conversion feature of notes payable, issued subsequent to August 14, 2014 are derivative liabilities. The Company values these convertible notes payable using the multinomial lattice method that values the derivative liability within the notes based on a probability weighted discounted cash flow model. The resulting liability is valued at each reporting date and the change in the liability is reflected as change in derivative liability in the statement of operations. Income Taxes There is no income tax provision for the six months ended December 31, 2015 and 2014 due to net operating losses for which there is no benefit currently available. At December 31, 2015, the Company had deferred tax assets associated with state and federal net operating losses. The Company has recorded a corresponding full valuation allowance as it is more likely than not that some portion of all of the deferred tax assets will not be realized. Recent Accounting Pronouncements Management has considered all recent accounting pronouncements issued since the last audit of our consolidated financial statements. The Company’s management believes that these recent pronouncements will not have a material effect on the Company’s consolidated financial statements. NOTE 4 – SECURITIES AVAILABLE-FOR-SALE On November 10, 2014, the Company received 600,000 shares of b Booth stock as part of an Asset License agreement with b Booth. The following table presents the amortized cost, gross unrealized gains, gross unrealized losses, and fair market value of available-for-sale equity securities, nearly all of which are attributable to the Company's investment in b Booth stock, as follows: December 31, 2015 Amortized cost Gross unrealized gains Gross unrealized losses Fair value Equity securities $ $
